Citation Nr: 0411160	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a timely substantive appeal was filed with respect to a 
January 1991 rating action that denied a rating in excess of 10 
percent for residuals, gunshot wound (GSW) of the right calf.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1950 to January 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that a timely substantive appeal for an 
increased rating for residuals, GSW of the right calf, was not 
submitted.  A notice of disagreement (NOD) was received by VA in 
October 2002.  In January 2003, the Board remanded the instant 
claim because a statement of the case (SOC) had not been 
promulgated.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In March 2003, a SOC was issued.  VA received the veteran's 
substantive appeal (VA Form 1-9) in April 2003.  The case is now 
ready for appellate review.  

As an additional matter, from reviewing the veteran's recent 
correspondence (April 2003 VA Form 9), it appears he may be 
seeking to establish an increased rating for his right leg GSW.  
This has not been addressed and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In January 1991, the veteran was notified of a January 9, 1991 
rating decision that denied an increased rating for residuals, GSW 
of the right calf.  

2.  A notice of disagreement (NOD) with the denial was received by 
the RO on January 31, 1991.  

3.  The statement of the case (SOC) was sent to the veteran on 
June 11, 1991, with instructions for perfecting an appeal.  

4.  On July 26, 1991, the veteran requested a deferment of the 
claim for an increased rating for residuals of a GSW, pending the 
outcome of an amended claim.  

5.  VA did not receive a request from the veteran or his 
representative for more time to file a substantive appeal.  

5.  A substantive appeal was not received by the RO at any time 
after the issuance of the June 11, 1991 SOC.  


CONCLUSION OF LAW

A timely substantive appeal from the January 1991 denial of an 
increased rating for residuals, GSW of the right calf was not 
filed.  38 U.S.C.A. § 7105(a), (d)(3) (West 2002); 38 C.F.R. §§ 
20.202, 20.302(b), 20.303, 20.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision of January 9, 1991, the RO denied an increased 
rating for residuals, GSW of the right calf.  On January 16, 1991, 
the veteran was notified by letter of that rating action.  In the 
notification letter, his appellate rights were explained.

On January 31, 1991, a NOD was received by the RO, from the 
veteran, disagreeing with the January 9, 1991 rating decision.  A 
SOC was sent to the veteran on the aforementioned issue on June 
11, 1991.  The veteran was advised that he would need to complete 
and file the enclosed VA Form 9 (substantive appeal) in order to 
perfect his appeal.  Instructions indicating what he needed to do, 
how much time he had to do it, and how to go about getting 
assistance were included.  He was also instructed in what to do if 
he required more time.   

In July 1991, the veteran submitted a statement indicating, in 
pertinent part, that he wanted to amend his claim to include the 
issue of entitlement to an increased rating for residuals, GSW of 
the right upper arm.  He requested a deferment of the issue of 
entitlement to an increased rating for residuals, GSW of the right 
calf.  By rating decision of October 8, 1991, an increased rating 
for residuals, GSW of the right upper arm was denied.  A 
substantive appeal was never received in connection with the claim 
for residuals of a GSW, right calf.  

Subsequent claims were filed by the veteran and appealed to the 
United States Court of Appeals of Veterans Claims (Court).  The 
parties filed an August 30, 1999 Joint Motion for Remand that 
amongst other issues, raised the question of whether the veteran 
had perfected his appeals as to the issues of entitlement to an 
increased rating for GSW of the right calf, and rating for GSW 
residuals, right upper arm.  Those issues were remanded to the 
Board to adjudicate the question of whether the veteran had filed 
a timely substantive appeal to the two issues.  

By rating action of August 24, 2002, the RO determined that timely 
substantive appeals were not submitted with respect to the 
aforementioned claims.  The veteran filed a NOD in October 2002, 
regarding only the issue of the timeliness of the appeal of the 
issue of entitlement to an increased rating for GSW, residuals, 
right calf.  In January 2003, the Board remanded the issue of 
whether a timely substantive appeal was submitted concerning the 
issue of entitlement to an increased rating, residuals, GSW of the 
right calf.  The issue was remanded because of the RO's failure to 
issue a statement of the case after the veteran filed a timely NOD 
to the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
March 2003, a SOC was issued regarding the timeliness of the 
substantive appeal concerning the 1991 rating action.  In April 
2003, the veteran filed a substantive appeal of the timeliness 
issue.  






II.  Legal Analysis

A.  Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended 
VA's duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

The issue in this case, however, is whether an appeal has been 
perfected in order to confer jurisdiction on the Board to consider 
the claim.  

The Board has the authority to adjudicate in the first instance 
the question of timeliness of a substantive appeal and may dismiss 
an appeal in the absence of a timely-filed substantive appeal.  
However, the Board should afford the claimant appropriate 
procedural protections to ensure adequate notice and opportunity 
to be heard on the question of timeliness.

In this case, the veteran was notified by the August 1999 Joint 
Motion for Remand and the Board's subsequent April 28, 2000 
remand, that the issue of timeliness of his substantive appeal was 
to be considered.  He was given an opportunity to present evidence 
and argument on the question of the timeliness of the appeal.  His 
representative was also notified.  He has been provided 
appropriate notice and assistance, and no further action is 
required in order to comply with the VCAA.

B.  Timeliness

Appellate review is initiated by a NOD and completed by receipt of 
a substantive appeal after a SOC has been furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2003).  A NOD or substantive appeal 
must be filed with the VA office from which the veteran received 
notice of the determination being appealed unless notice has been 
received that the applicable Department of Veterans Affairs 
records have been transferred to another Department of Veterans 
Affairs office.  38 C.F.R. § 20.300.

A substantive appeal is timely if it is received within one year 
of the date the veteran was notified of the denial of the claim, 
or within 60 days after the SOC was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 60-
day period may be extended for a reasonable period, on request, 
for good cause shown.  38 U.S.C.A. § 7105(d)(3).  Regulations 
further specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time limit for 
filing.  38 C.F.R. § 20.303.

In this case, the veteran filed a NOD received by the RO in 
January 1991, for the issue of entitlement to an increased rating 
for residuals, GSW of the right calf that was denied earlier that 
month.  A June 1991 SOC was issued in connection with the claim.  
The veteran was instructed as to what was necessary in order to 
appeal the issue at hand.  Specifically, he was provided a VA Form 
1-9, substantive appeal, and also told what to do if he needed 
more time.  A Report of Contact dated June 13, 1991, also 
indicates that the RO contacted the veteran and explained to him 
his appellate rights and the necessity of filing a substantive 
appeal.  Although the veteran asked for a deferment relative to 
this issue when he amended his claim, he never submitted a 
substantive appeal to the issue of entitlement to an increased 
rating for residuals, GSW of the right calf.  The veteran had 
until January 1992 to perfect an appeal of the issue relevant 
here, or a request for an extension could have been made for good 
cause.  See 38 C.F.R. § 20.303.  This did not occur.  Accordingly, 
it may not be concluded the veteran timely appealed the denial of 
an increased rating for his right calf GSW.  This deprives the 
Board of jurisdiction over that issue and therefore it must be 
dismissed.  

ORDER

As the veteran did not file a timely substantive appeal with 
respect to the January 1991 rating action that denied an increased 
evaluation for residuals, GSW of the right calf, that appeal is 
dismissed.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



